TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 1, 2013



                                      NO. 03-11-00091-CV


                                  Dorsey L. Smith, Appellant

                                                v.

                                    City of Blanco, Appellee




           APPEAL FROM 424TH DISTRICT COURT OF BLANCO COUNTY
               BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
            AFFIRMED IN PART; REVERSED AND REMANDED IN PART –
                        OPINION BY JUSTICE PURYEAR




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

judgment EXCEPT for those portions regarding appellant’s contempt claim:                   IT IS

THEREFORE considered, adjudged and ordered that those portions of the trial court’s

judgment regarding appellant’s contempt claim are reversed.         It is FURTHER considered,

adjudged and ordered that those portions of the judgment regarding appellant’s contempt claim

and the issue of sanctions are remanded for consideration in light of this opinion. The remainder

of the judgment is affirmed. It is FURTHER ordered that each party shall pay the costs of

appeal incurred by that party; and that this decision be certified below for observance.